           Case 3:19-cv-30025-KAR Document 17 Filed 06/17/19 Page 1 of 1


                                                                                      FILED
                                                                            [%• C:
                                                                                         • OFFICE
UNITED STATES DISTRICT COURT
for the                                                                      7^15       [7 p;-j [.
DISTRICT OF MASSACHUSETTS
                                                                            Ij.o. DISTFiCT COUFT
CIVIL CASE NUMBER Case No. 3:19-CV-30025-KAR                                 nir       ' >^
DENNIS G. LOMAX Plaintiff, pro se
V.

WIKIMEDIA FOUNDATION, INC. JAMES ALEXANDER
DARRYL L. SMITH
OLIVER D. SMITH
JOSHUA P. SCHROEDER
MICHAEL UMBRECHT
GUY CHAPMAN
"MAX", real name unknown
"VITUZZU," real name unknown
JOHN DOE
Defendants


MOTION TO FILE ELECTRONICALLY
Plaintiff, pro se, requests the permission of this court to file electronically. I have a PACER account.
Jun 17,2019




Dennis G. Lomax, pro se
